DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 9/9/2021, with respect to 35 USC 103 rejection of claim 1-3, 5-6 and 8 and the 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1-6 and 8 and the 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to claims 7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is made final necessitated by amendment and updated below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20180080468 in view of Kojima et al. US 20140341748.
Regarding claim 7, Kim discloses:
An air-sending device (Fig 11: 700), comprising: 
a propeller fan (1) comprising 
a shaft portion (741) disposed on a rotation axis of the propeller fan (741 axis); and 
a blade (Fig 10: 410) disposed on an outer peripheral side (Side 122 attaches to shaft) of the shaft portion, and including a leading edge (430 and a trailing edge (450);
a fan motor (Fig 11: 740) that drives the propeller fan (740 drives 1), and 
a support element (730) that includes a motor fixing portion (part of 730 that attaches 740; as seen in the clip below) to which the fan motor is fixed (730 attaches to 740), and 
a support portion (Arm portion that attaches to 730) that supports the motor fixing portion (Arm portion that holds 740), -4-Attorney Docket No. 129A_821_TN 
the motor fixing portion of the support element having a rectangular frame shape extending in a vertical direction (rectangular portion that attaches 740), 
the support portion of the support element including two upper support portions, extending upward from the motor fixing portion in parallel (Seen in clip below), and 
two lower support portions, extending downward from the Serial No. 16/619,692Response to the Office Action mailed June 15, 2021Attorney Docket No. 129A_821_TNDate: September 9, 2021motor fixing portion in parallel, the upper support portions and the lower support portions being substantially arranged on a set of extension lines of a set of long sides of the motor fixing portion (Seen in clip below).

    PNG
    media_image1.png
    459
    632
    media_image1.png
    Greyscale

However, Kim is silent as to:
wherein the blade includes a negative pressure surface (72b) in which a plurality of recesses (74 and 77) are formed, and 
the plurality of recesses include a first recess (77) and a second recess (74) disposed on the trailing edge side than the first recess in a circumferential direction about the rotation axis as a center (74 is on the trailing edge compared to 77 in the circumferential direction around the axis), 
wherein the first recess has a depth larger than a depth of the second recess (As seen in the clip below), 
wherein, when viewed in a direction parallel to the rotation axis, the plurality of recesses are formed only in an inner peripheral side of a minimum circle that surrounds the motor fixing portion about the rotation axis as a center (Fig 7: 77 and 74 only formed on blade in the portion 73).
From the same field of endeavor, Kojima teaches: 
wherein the blade includes a negative pressure surface (72b) in which a plurality of recesses (74 and 77) are formed, and 
the plurality of recesses include a first recess (77) and a second recess (74) disposed on the trailing edge side than the first recess in a circumferential direction about the rotation axis as a center (74 is on the trailing edge compared to 77 in the circumferential direction around the axis), 
wherein the first recess has a depth larger than a depth of the second recess (As seen in the clip below), 
wherein, when viewed in a direction parallel to the rotation axis, the plurality of recesses are formed only in an inner peripheral side of a minimum circle that surrounds the motor fixing portion about the rotation axis as a center (Fig 7: 77 and 74 only formed on blade in the portion 73).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim with the recesses of Kojima to allow for a better manufacture and minimize molding failure of the blade by creating the thinned out part (Par 9).

    PNG
    media_image2.png
    422
    676
    media_image2.png
    Greyscale

Regarding claim 9, Kim discloses:
A refrigeration cycle device, comprising the air-sending device (Fig 11; Par 106: Refrigerant flows through the machine).
Allowable Subject Matter
Claims 1-3, 5-6, and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants arguments from page 7-12 on 9/9/2021 with regards to the combination between Fordebacher and Kojami were persuasive. The applicant argues that the flow of a mechanical heart vane or blood of Fordebacher is different from resin flow of Kojima. Therefore, the combination to modify the radius of curvatures into the ribs would not work and the motivation is not there. The allowable subject matter consist of "a first opening end on the leading edge side and a second opening end on the trailing edge side, and wherein the first opening end has a radius of curvature smaller than a radius of curvature of the second opening end." The prior art does not disclose the ribs that form the recesses having a curvature to influence the flow along the surface to improve the efficiency of the fan such how applicant does. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745